DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/07/2021 and the Supplemental Response and Amendment filed 07/02/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 103 rejections of claims 1-20 over Hamasaki and Dubois; (2) the double patenting rejection of claims 1 and 11 over Application No. 16/402,360, 16/402,413, 16/402,728, and 16/402,641.
The status of the claims upon entry of the amendment filed 06/07/2021 stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			1-20
Amended claims: 				None
New claims: 					21-38
Allowed claims:				None
The status of the claims upon entry of the amendment filed 07/02/2021 stands as follows:

Pending claims:				21-38
Withdrawn claims: 				None
Previously cancelled claims: 		1-20
Newly cancelled claims:			21-38
Amended claims: 				None
New claims: 					39-58
Claims currently under consideration:	39-58
Currently rejected claims:			39-58
Allowed claims:				None

Claim Interpretation
Claim 49 states that “the first and second components are present in the dairy product in a concentration range of 0.0001-10 wt% of the dairy product” which will be interpreted as meaning that the concentration of the first component plus the concentration of the second component will equal a total concentration that lies within the range of 0.0001-10 wt.% of the dairy product per the Specification ([0029]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46, 48, and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 46 and 58 recite the broad recitation “dairy based drinks” and “fermented or renneted milk products”, and the claims also recite “milk” and “yogurt, cheese, whey and whey products” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is 
Claim 48 recites the limitation "the sugar donor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 39-42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Khattab (Khattab, S.N., Massoud, M.I., El-Sayed Jad, Y., Bekhit, A. A., El-Faham, A., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside, 2014, Food Chemistry, col. 173, pages 979-985).
Regarding claim 39, Dubois teaches a dairy product composition (corresponding to sweetener composition combined with sweetenable compositions which includes dairy products) ([00121]-[00122]) comprising: a dairy product ([00122]); and added modified natural high-potency sweeteners (NHPSs) ([0007]) such as modified Stevia-related compounds such as Stevia extracts and steviol glycosides (corresponding to rebaudiosides, dulcosides, rubusoside, stevia, and stevioside) ([0036]).  It does not teach the dairy product to comprise an MRP formed from a reaction mixture comprising (a) Stevia-related compounds and (b) amine donors having a free amino group, wherein 
However, Khattab teaches stevia amino acid sweeteners (Abstract) produced from combining Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved sensory characteristics (page 980, column 1, paragraph 2) such as no bitterness (Abstract).  The reference states that food technology enables a practitioner to modify taste characteristics of a sweetener in a food or beverage by altering the product’s flavor chemistry (page 980, column 1, paragraph 1).  Although Khattab does not use the term “Maillard reaction”, the reaction disclosed by Khattab qualifies as a Maillard reaction as defined by the Applicant in that an amine donor reacts with a non-reducing sugar (Specification, [00399]); therefore the stevia amino acid sweetener qualifies as an MRP.  Khattab also teaches the MRP composition to be present in the food or beverage in a maximum final concentration of 10% (page 984, column 2, paragraph 2), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the dairy product of Dubois to include the MRP as taught by Khattab.  Since Dubois discloses that modified Stevia-related compounds such as derivatives ([0036]) may be added to the dairy product and that the object of the invention is to improve the flavor profile in a food or beverage ([0007]), a skilled practitioner would be motivated to consult additional resources such as Khattab in order to determine a suitable MRP comprising a Stevia-related compound derivative (Khattab, Abstract) that can be added to a food or beverage and provide a more desirable taste profile, rendering the claimed 
Regarding claim 40, Dubois teaches the invention as disclosed above in claim 39, including beverages containing milk, dairy products, and yogurt ([00122]).  The pasteurization of dairy products is widely used in the art; therefore, the selection of pasteurized versions of the aforementioned beverages and foods disclosed by Dubois is rendered obvious.  Regarding the limitation that the MRP composition is formed prior to pasteurization or sterilization, claim 39 already required the MRP composition to be formed in the absence of the dairy product; therefore, it cannot be formed during a pasteurization or sterilization process since doing so would require the reactants to be in the dairy product.  Also, since the MRP composition is formed separately from the dairy product and the MRP composition is not required to react with any other components in the dairy product, its addition to the dairy product prior to pasteurization or sterilization is equivalent to its addition after pasteurization or sterilization.
Regarding claim 41, Dubois teaches the invention as disclosed above in claim 39, including the composition added to the dairy product comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).  It does not specify these sweeteners as part of the reaction mixture; however, since they are not claimed as being participants in the Maillard reaction of claim 39, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie
Regarding claim 42, Dubois teaches the invention as disclosed above in claim 39, including the amine donor comprises an amino acid (Khattab, page 980, column 1, paragraph 1) and dairy product comprises thaumatin (Dubois [0142]).  Although Dubois does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 44, Dubois teaches the invention as disclosed above in claim 39, including the dairy product further comprises sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine I­methyl ester (0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), NHDC ([0035]), and naringin dihydrochalone ([0092]).
Regarding claim 45, Dubois teaches the invention as disclosed above in claim 39, including an added MRP composition formed from a reaction mixture (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) comprising: reducing Stevia-related components as separate ingredients of the sweetener composition included in the dairy product, a skilled practitioner would readily recognize that these components can be mixed together prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Also, since the sugar donor having a free carbonyl group (corresponding to fructose, glucose, and lactose) ([0034]) is not required to participate in the Maillard reaction of claim 39, its presence in the reaction mixture is equivalent to its presence in the sweetening composition that is added to the dairy product taught by Dubois.
Regarding claim 46, Dubois teaches the invention as disclosed above in claim 39, including the dairy product is selected from the group consisting of dairy-based drinks (corresponding to beverage containing milk components such as milk beverages and drinkable yogurt), yogurt, and fermented milk products (corresponding to lactic acid bacteria beverages) ([00122]).
Regarding claim 47, Dubois teaches the invention as disclosed above in claim 39, including all amino acids may improve the sensory characteristics of the stevioside and specifically names alanine and glycine (Khattab, page 980, column 1, paragraphs 1-2).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Khattab (Khattab, S.N., Massoud, M.I., El-Sayed Jad, Y., Bekhit, A. A., El-Faham, A., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside, 2014, Food Chemistry, col. 173, pages 979-985) as applied to claim 39 above, as evidenced by Merriam-Webster (“Fructose”, 2017, Merriam-Webster, < https://web.archive.org/web/20171212193126/https://www.merriam-webster.com/dictionary/fructose>).
Regarding claim 48, Dubois teaches the invention as disclosed above in claim 47, including a sugar donor having a free carbonyl group (corresponding to fructose) ([0034]) and the dairy product is a fruit milk beverage ([00122]).  Fructose is especially found in fruit juices and honey, as evidenced by Merriam-Webster (page 1, second definition of fructose).  Since fructose is the main sugar in fruit juice and honey, the inclusion of fruit juice as a source of the fructose taught by Dubois is rendered obvious.

Double Patenting
Claims 39, 41, 43, 44, 45, 49, 51, 54, 55, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 13, 27, and 28 of co-pending Application No. 16/402,641 (reference application).co-pending claims 1 and 13 require all the limitations of instant claim 39 and 43; co-pending claims 1 and 6 require the limitations of instant claim 49 and 54; co-pending claims 2, 27, and 28 require MRP concentrations that overlap the MRP concentration of instant claims 39 and 49; co-pending claim 3 requires the limitations of instant claims 45 and 56; co-pending claim 5 requires the limitations of instant claims 41 and 51; and co-pending claim 7 requires limitations of instant claims 44 and 55.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 41, 44, 47, 49, 52, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of co-pending Application No. 16/402,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires limitations of instant claims 39, 41, and 49; co-pending claim 4 requires limitations of instant claims 47 and 52; and co-pending claim 5 requires limitations of instant claims 44 and 55, except for the composition to be a dairy product and for the MRP composition and first and second components to be in a concentration of 0.0001-10 wt.%.  However, since a dairy product is a food or a food precursor, its selection would render the instant claim obvious.  Also, since the co-pending claims do not require its components to comprise the product in any amount, it could be included in the overall composition in amounts approaching 100 wt.%, which renders the instant concentration ranges obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of co-pending Application No. 16/402,413 (reference application) in view of FDA (“Overview of Food Ingredients, Additives & Colors”, 2010, International Food Information Council (IFIC) and U.S. Food and Drug Administration, < https://www.fda.gov/food/food-ingredients-packaging/overview-food-ingredients-additives-colors#types>).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 28 requires limitations of instant claims 39 and 49, except for (1) the food or beverage to be a dairy product; and (2) the composition to be in a concentration of 0.0001-10 wt.%.  However, since the group of dairy product includes foods and beverages, its selection would render the instant claim obvious.  Also, since the co-pending claims do not require its components to comprise the product in any amount, it could be included in the overall composition in amounts approaching 100 wt.%, which renders the instant concentration ranges obvious.  The instant claims do not require a thickener but thickeners are common food ingredients as taught by FDA (page 4, paragraph under “Types of Food Ingredients” and row 10 of the table); therefore, their inclusion in a dairy product is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39, 41, 43, 44, 47, 49, 51, 52, 54, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 12, 15, 17, 18, 20, 26, 29, 30, 33, and 34 of co-pending Application No. 16/402,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 12, 29, and 30 require limitations of instant claims 49 and 54; co-pending claim 3 requires limitations of instant claim 51, co-pending claim 4 requires limitations of instant claim 52; co-pending claim 6 requires limitations of instant claim 55; co-pending claims 15, 20, 26, 33, and 34 require .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Rejected claim 39 does not place any limitation(s) on the temperature at which the Maillard reaction occurs and the Khattab reference teaches a temperature of 0°C (page 980, column 2, paragraph 5).  However, claim 43 requires the temperature to be 60-250°C, which is not taught by the prior art.  The present claim is also rejected under double patenting as detailed previously herein.
Claims 49-57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Though Dubois teaches a dairy product comprising modified natural high-potency sweeteners ([0007]) and Khattab teaches modified NHPSs that are produced from combining Stevia extracts and Stevia glycosides with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved Stevia extracts and glycosylated steviol glycosides and an amine donor, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products. As such, the present claims are considered allowable over the prior art, except which remains rejected due to a double patenting rejection as detailed previously herein.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-20 over Hamasaki and Dubois: Applicant’s arguments have been fully considered and are considered moot in light of the cancellation of the claims.
Applicant cancelled claims 1-38 and added new claims 39-58 directed to dairy product composition comprising an added MRP composition wherein Stevia-related components and amine donors undergo Maillard reaction in the absence of the dairy product component (Applicant’s Remarks, page 6, paragraph 5- page 7, paragraph 2).  Applicant argued that the Hamasaki reference is silent regarding a Stevia component being present in the reaction mixture and that, from its disclosure of the Stevia component, a skilled practitioner would understand that the MRP needs to be added to the dairy product and not generated in the dairy product.  Applicant also argued that Hamasaki is silent regarding glycosylated Stevia extracts and glycosylated steviol glycosides as required by claim 49 (Applicant’s Remarks, page 8, paragraph 1-5).  Applicant then stated that Dubois does not remedy the deficiencies of Hamasaki as it teaches an improved temporal 
However, in the new grounds of rejection necessitated by cancellation of the original claim set, Hamasaki no longer serves as prior art.  The limitations of new claims 39 and 49 are taught by the combination of Dubois and Khattab wherein Dubois teaches a composition added to dairy products ([00122]) comprising modified Stevia extracts and steviol glycosides (corresponding to rebaudiosides, dulcosides, rubusoside, stevia, and stevioside) ([0036]) and Khattab teaches stevia amino acid sweeteners (Abstract) produced from combining Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine).  A skilled practitioner would be motivated to consult Khattab in order to determine a suitable MRP comprising a Stevia-related compound derivative (Khattab, Abstract) that can be added to a food or beverage and provide a more desirable taste profile, rendering the claimed added MRP composition obvious.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the current prior art references teaches the features of claims 39-48, the rejection of these claims stand as written above.

Double patenting - claims 1 and 11 over Application No. 16/402,360, 16/402,413, 16/402,728, and 16/402,641: Applicant cancelled claims 1-20 and therefore, the rejection of these claims is moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791